—Judgment, Supreme Court, New York County (William Leibovitz, J., at hearing; Charles Solomon, J., at plea and sentence), rendered December 21, 1999, convicting defendant of attempted robbery in the second degree, and sentencing him to a term of two years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The police officers’ directive that defendant put up his hands, prior to their patdown search of him, did not constitute custodial interrogation, and the court properly found that his ensuing statement was spontaneous and voluntary (see, People v Blunt, 273 AD2d 146, lv denied 95 NY2d 850). Concur — Mazzarelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.